Citation Nr: 1331997	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  13-06 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses for treatment at Sarasota Memorial Hospital in October 2012.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



REMAND

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida.  Reimbursement claims were submitted by multiple private healthcare facilities.  The Veteran appealed the November 2012 denial of the claims.  

The Veteran is seeking payment for unauthorized medical services incurred at a private facility in October 2012.  He asserts that prior to seeking treatment at that private facility, he contacted his nearest VA facility and was told to go to the nearest emergency department facility.  However, review of the paper and electronic claims file does not reveal any VA records documenting any of these phone calls or any other VA treatment received by the Veteran, to include that referenced by him in his December 2012 notice of disagreement.  These records are important to determine the nature of the treatment, if any, the Veteran received at VA facilities prior to his treatment at Sarasota Memorial Hospital, as it may be a factor in determining whether his treatment at Sarasota Memorial Hospital was on an emergent basis.  On remand, these records should be associated with the claims file before the Veteran's appeal is adjudicated.

Additionally, the only evidence as to the Veteran's period of military service and service-connected disabilities is a brief notation in the statement of the case.  On remand, a copy of each of the Veteran's Department of Defense Form 214 (DD214), and an accounting of any disabilities for which service connection is in effect, should be associated with the claims file.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain all outstanding records from 2012 for all facilities within the Bay Pines VAMC and its associated facilities, a copy of the Veteran's DD214s, and a documentation as to the Veteran's service-connected disabilities and their ratings, if any.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  After undertaking the development above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

